DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 21 June 2022 is acknowledged.
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 June 2022.

Specification
The abstract of the disclosure is objected to because line 5 contains the typographical error “is than passed”, which it is believed should read “is then passed”.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Della Santina et al. (US 2007/0208403 A1, hereinafter Santina’403) in view of Della Santina et al. (US 2015/0039057 A1, hereinafter Santina’057).
Regarding claim 1, Santina’403 discloses a dual cochlear/vestibular stimulator and method (e.g. paragraphs [0002], [0011], [0014]; claims 9-14) comprising: selecting a recipient having a balance disorder (e.g. abstract; paragraphs [0010], [0011]; stimulating the recipient's vestibular system (e.g. abstract; paragraphs [0008]-[0012], [0028], [0029]); and providing a balance compensation output signal to the recipient via one or more non-vestibular sensory channels of the recipient (e.g. paragraphs [0010]-[0012], [0028], [0036], [0078], [0083] - wherein the dual cochlear stimulation reads on the non-vestibular sensory channel).
Further regarding claim 1, Santina’403 discloses the invention substantially as claimed, but does not expressly disclose wherein the stimulation of the vestibular system is an inhibitory stimulation. However, in the same field of endeavor, Santina’057 teaches a similar hybrid vestibular/cochlear stimulation prosthesis (e.g. abstract; Figs. 2-3). Santina’057 teaches that it is known that delivery of DC and low frequency alternating current (LF-AC) would allow for an implantable system to provide both excitatory and inhibitory vestibular nerve stimulation and that providing such inhibition of the vestibular nerve activity would allow pulse-rate-modulated biphasic current pulse stimuli to assume greater control over the vestibular nerve firing rates, which removes spontaneous neural activity from the pattern of activity conveyed to the CNS giving an unprecedented ability to encode head rotation (e.g. paragraphs [0130], [0132]) which thus increases the dynamic range of encoding and allows the prosthesis full control over afferent spike rates (e.g. paragraph [0133]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Santina’403, with inhibitory stimulation (DC or LF-AC) as taught by Santina’057, since such a modification would provide the predictable results of allowing for an implantable system to provide both excitatory and inhibitory vestibular nerve stimulation which thus increases the dynamic range of encoding and allows the prosthesis full control over afferent spike rates.
Regarding claim 2, Santina’403 discloses wherein inhibiting the recipient's vestibular system includes applying electrical stimulation to an otolith region or semicircular canals of the recipient (e.g. paragraphs [0012], [0028], [0029]).
Regarding claim 3, Santina’403 discloses wherein providing the balance compensation output signal includes causing a hearing percept in the recipient (e.g. paragraphs [0003], [0011], [0069], [0079] - auditory sensation, auditory cues, auditory feedback).
Regarding claim 4, Santina’403 discloses wherein causing the hearing percept in the recipient includes causing the hearing percept with an implanted auditory prosthesis (e.g. ibid.; Figs. 1A-E, 2A-E; abstract).
Regarding claim 5, Santina’403 discloses wherein causing the hearing percept with the implanted auditory prosthesis includes electrically stimulating a cochlea of the recipient using a dedicated electrode of the implanted auditory prosthesis (ibid.).
Regarding claim 6, Santina’403 discloses wherein the one or more non-vestibular sensory channels include: an auditory sensory channel, a tactile sensory channel, or a visual sensory channel (e.g. paragraphs [0003], [0011], [0069], [0079] - auditory sensation, auditory cues, auditory feedback through stimulation of the cochlear is an auditory sensory channel).
Regarding claims 7 and 14, Santina’403 discloses wherein providing the balance compensation output signal to the recipient via the one or more non-vestibular sensory channels includes: encoding data regarding rotation about a roll axis using a first characteristic; and encoding data regarding rotation about a pitch axis using a second characteristic (e.g. paragraphs [0009], [0042]). Santina’057 as it already modifies Santina’403 teaches the same (e.g. paragraphs [0075], [0082]) and further teaches wherein the first and second characteristics are selected from a group consisting of loudness, pitch, stimulation frequency, melody, rhythm, stereo effect, and location (e.g. paragraphs [0027], [0029], [0074], [0075]).
Regarding claim 8, Santina’403 discloses the method further comprising: obtaining balance compensation input signals from one or more sensors, wherein the provided balance compensation output signal is based on the balance compensation input signals (e.g. abstract; paragraphs [0009], [0012], [0013], [0016], [0027], [0031], [0042]-[0044]).
Regarding claim 10, Santina’057 as it modifies Santina’403 discloses delivering stimulation at less than 1 KHz, since it discloses low frequency alternating current stimulation (LF-AC), which is known in the field of neurostimulation to specify a range under 1 KHz.
Regarding claims 11 and 12, Santina’403 as modified discloses the invention substantially as claimed, but does not expressly disclose delivering stimulation at approximately 500 Hz or approximately 900 Hz. However, the disclosed LF-AC stimulation is a finite range of frequencies under 1000 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Santina’403 with stimulation at either approximately 500 Hz or approximately 900 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).  
Regarding claim 13, Santina’403 discloses wherein the provided balance compensation output signal is based on balance compensation input signals obtained from at least one of an accelerometer or gyroscope (e.g. paragraphs [0009], [0012], [0042], [0043]).

14. (Currently Amended) The system of claim 11, wherein the stimulator is an implantable cochlear implant. The method of claim 1, wherein the balance compensation output signal encodes data regarding rotation about pitch axis using a first characteristic and data regarding rotation about a roll axis using a second characteristic.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
2 September 2022